DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments & Amendment
Regarding the priority of this application, the Examiner notes that 16/103726 was not included in the priority discussion, so this application gets priority back to 16/103726.  Even though some claimed features were present in the earlier filed applications, each claim gets only one priority date. Therefore, even if some limitations go back further, if the claims contain subject matter that does not go that far back, the priority date would be that of 16/103726 and not from 15/906075, 15/704644, 15/619,223, 15/617966, 62/471814, 62/458414, 62/348593, 14/843016, 14/584684, 62/061326.
In view of the amendments to claims 1, 6, and 10, the previous objections to the claims have been withdrawn.
In view of the amendments to claims 1, 3-6, and 10-11, the previous rejections under 35 U.S.C 112(b) have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/906075, 15/704644, 15/619,223, 15/617966, 62/471814, 62/458414, 62/348593, 14/843016, 14/584684, 62/061326, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The limitations of claim 1 and 10 that require “having a chemical flow rate out of the nozzle greater than 3 gallons per hour” are not supported by the prior-filed applications.  Accordingly, claims 1-11 are not entitled to the benefit of the prior application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 3 and 11, claim limitation “an electrical means for starting and stopping” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “turning off the electrical means” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In the specification, “an electrical means for starting and stopping” has been defined as electric solenoid(s) that are controlled with an electric or circuit or microprocessor [paragraph 127], and equivalents thereof.
Regarding claims 4 and 5, claim limitation “a means for turning off the electrical means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “turning off the electrical means” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In the specification, “means for turning off the electrical means” has been defined as electric solenoid(s) that are controlled with an electric or circuit or microprocessor [paragraph 127], and equivalents thereof.
Regarding claim 6, claim limitation “a means for turning the nozzle’s discharge on and off” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “turning the nozzle’s discharge on and off” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In the specification, “means for turning the nozzle’s discharge on and off” has been defined as electric solenoid(s) that are controlled with an electric or circuit or microprocessor [paragraph 127], and equivalents thereof.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DeWitt M. Morgan on May 31, 2022.
The application has been amended as follows: 
Claim 1, line 13, “liquid chemical droplets” has been replaced by -- liquid chemistry droplets --.

Claim 2, line 4, “chemical” has been replaced by -- chemistry --.

Claim 5, line 3, “engine’s exhaust” has been replaced by -- one or more --.

Claim 8, line 2, “chemical” has been replaced by -- chemistry --.

Claim 10, line 13, “liquid chemical droplets” has been replaced by -- liquid chemistry droplets --.
Reasons for Allowance
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Esterline (U.S. PGPub 2008/0060680) and Gatzke (U.S. PGPub 2004/0103920).
Esterline teaches a method of removing carbon from an internal combustion engine where the combustion engine includes an induction system, combustion chamber and exhaust system while the engine is running [abstract; paragraphs 2 and 5; paragraphs 42, 55-56], and the method includes a nozzle and reservoir to deliver the chemistry to the induction system [paragraphs 50-51, 53, and 55-56], a pressurized source for supplying the chemistry to the nozzle [paragraph 58]; and directing atomized drops through the engine’s induction system for the purpose of removing induction carbon deposits [paragraphs 2, 50-51, and 55-56].
Esterline does not teach connecting the nozzle to an opening into the induction system behind the throttle plate; supplying compressed gas to the nozzle from the source of compressed gas; having a chemical flow rate out of the nozzle greater than 3 gallons per hour; using a volume of the compressed gas flowing through the nozzle to propel the gas and chemistry being mixed within a mixing chamber in the form of liquid chemistry droplets that are blown out of the nozzle opening; and directing the liquid gas droplets propelled by the gas volume into the induction system.
Gatzke teaches a method to remove carbon from at least one of an internal combustion engine's induction system while the engine is running; the method including the use of a chemistry formulated to remove at least some engine carbon; the method also includes apparatus to deliver the chemistry to the induction system including a delivery volume flow rate into the induction system; connecting the chemical delivery apparatus to the engine; running the engine; and delivering the chemistry to the induction system at a volume flow rate during induction cleaning while the engine is continuously running [abstract; paragraphs 25, 51, 97-98, and 102].  Gatzke teaches that the flow rate of chemistry may vary depending upon the composition of the engine cleaner [paragraphs 97 and 102].  However, the varying occurs at a rate of about 25 to about 50 grams per minute in order to provide optimum cleaning result and to avoid possible hydro-locking of the engine.  This flow rate is 1/3 of the flow rate recited in the instant claims.  Gatzke does not teach a chemical flow rate out of the nozzle greater than 3 gallons per hour while the engine is running.
There is no motivation to optimize the flow rate and the cited combination of prior art references would not achieve this volumetric flow rate without hydro-locking the engine is persuasive.  The cited prior art consistently operates at a rate of about 25 to about 50 grams per minute to avoid possible hydro-locking of the engine.  This flow rate is 1/3 of the flow rate recited in the instant claims, and the cited prior art does not provide support for optimizing the flow rate to be three times over what is disclosed in the references.  Therefore, without the use of inappropriate hindsight, it would not be obvious to optimize the flow rate to be greater than 3 gallons per hour while the engine is running.  
Thus, Esterline and Gatzke fail to teach or suggest a method of removing carbon deposits from an internal combustion engine as in the context of claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759